Citation Nr: 0730300	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-25 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
secondary to exposure to herbicide agents.

2.  Entitlement to service connection for a dupuytrens 
contracture of the right hand secondary to diabetes mellitus.

3.  Entitlement to service connection for a left ankle 
disability secondary to the service-connected residuals of a 
fracture of the left fifth metatarsal.

4.  Entitlement to service connection for a left knee 
disability secondary to the service-connected residuals of a 
fracture of the left fifth metatarsal.

5.  Entitlement to service connection for a low back 
disability secondary to the service-connected residuals of a 
fracture of the left fifth metatarsal.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from September 2004 and October 2005 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office 
(RO).  In July 2007, the veteran testified before the Board 
at a hearing that was held at the RO.  A copy of the 
transcript is of record.

In the July 2007 hearing before the Board, the veteran, 
through his representative, raised a new claim of entitlement 
to an increased rating for the service-connected residuals of 
a fracture of the left fifth metatarsal.  The Board refers 
this claim to the RO for appropriate action.

The issues of entitlement to service connection for left 
ankle, left knee, and low back disabilities, each claimed as 
secondary to the service-connected residuals of a fracture of 
the left fifth metatarsal, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In the July 2007 hearing before the Board, the veteran 
withdrew his appeals concerning entitlement to service 
connection for diabetes mellitus secondary to exposure to 
herbicide agents, and for a dupuytrens contracture of the 
right hand secondary to diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for diabetes 
mellitus secondary to exposure to herbicide agents have been 
met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).

2.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for a 
dupuytrens contracture of the right hand secondary to 
diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2007).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2007).

In June 2006, the veteran submitted a VA Form 9 perfecting 
his appeals as to the issues of entitlement to service 
connection for diabetes mellitus secondary to exposure to 
herbicide agents, and for a dupuytrens contracture of the 
right hand secondary to diabetes mellitus, as identified in 
the May 2006 statement of the case.  

At his July 2007 hearing before the Board, the veteran stated 
that he was withdrawing the appeals as to the issues of 
entitlement to service connection for diabetes mellitus 
secondary to exposure to herbicide agents, and for a 
dupuytrens contracture of the right hand secondary to 
diabetes mellitus.  The Board finds that the veteran's 
statement indicating his intention to withdraw the appeals as 
to these issues, once transcribed as a part of the record of 
his hearing, satisfies the requirements for the withdrawal of 
a substantive appeal.

As the appellant has withdrawn his appeals as to the issues 
of entitlement to service connection for diabetes mellitus 
secondary to exposure to herbicide agents, and for a 
dupuytrens contracture of the right hand secondary to 
diabetes mellitus, there remain no allegations of errors of 
fact or law for appellate consideration concerning these 
issues.  The Board therefore has no jurisdiction to review 
the issues.  

Accordingly, the issues of entitlement to service connection 
for diabetes mellitus secondary to exposure to herbicide 
agents, and for a dupuytrens contracture of the right hand 
secondary to diabetes mellitus are dismissed.


ORDER

The appeal concerning the issue of entitlement to service 
connection for diabetes mellitus secondary to exposure to 
herbicide agents is dismissed without prejudice.

The appeal concerning the issue of entitlement to service 
connection for a dupuytrens contracture of the right hand 
secondary to diabetes mellitus is dismissed without 
prejudice.


REMAND

The veteran asserts that he has current disabilities of the 
left ankle, left knee, and low back related to the residuals 
of a fracture of the left fifth metatarsal that was sustained 
in service.  Specifically, the veteran contends that these 
disabilities are aggravated by his service-connected 
residuals of a fracture of the left fifth metatarsal.  The 
Board finds that additional development is needed prior to 
further disposition of the claims for service connection for 
these disabilities.

It appears that additional VA treatment records are 
outstanding.  In July 2007 testimony before the Board, the 
veteran stated that he had an upcoming appointment scheduled 
for follow up on his left knee disability.  He stated that at 
this appointment, he intended to speak to his physician 
regarding a possible relationship between his service-
connected residuals of the fracture of the left fifth 
metatarsal and his left knee disability.  

As the veteran had not yet seen his physician at the time of 
the hearing, those records have not yet been associated with 
his claims file.  Because VA is on notice that there are VA 
records that may be applicable to the veteran's claims for 
service connection and because these records may be of use in 
deciding the claims, these records are relevant and an 
attempt to obtain them should be made.  38 C.F.R. 
§ 3.159(c)(2) (2007); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Additionally, at his July 2007 hearing, the veteran reported 
that he was receiving disability benefits from the Social 
Security Administration.  Inasmuch as any medical records 
possessed by that agency are potentially relevant to the 
claims on appeal, those records should be secured and 
associated with the claims file. Murinscak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992).

Finally, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  The 
veteran underwent VA examination of the spine and of the 
joints in July 2004.  The examiner at that time determined 
that the veteran's left knee and back pain were unrelated to 
the residuals of the fracture of the left fifth metatarsal.  

The examiner did not comment as to whether the veteran's 
ankle discomfort was related to the residuals of the fracture 
of the left fifth metatarsal, or as to whether the veteran's 
residuals of the fracture of the left fifth metatarsal 
aggravate his left ankle, left knee, or low back 
disabilities.  

Thus, while the veteran in this case has already been 
afforded VA examinations, the Board finds that because the 
relationships between the veteran's service-connected left 
foot disability (residuals of a fracture of the left fifth 
metatarsal) and his nonservice-connected left ankle, left 
knee, and low back disabilities remain unclear, a remand for 
additional examinations and opinions is in order.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file records from the VA Medical 
Centers in Nashville and Murfreesboro, 
Tennessee from April 2007 to the 
present.  

2.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  After the above records have been 
associated with the claims file, 
schedule the veteran for examinations of 
the joints and spine for the purpose of 
ascertaining whether the veteran's left 
ankle, left knee, and low back 
disabilities are related to his 
service-connected residuals of a 
fracture of the left fifth metatarsal.  

The claims file should be made available 
to and be reviewed by the examiner prior 
to completion of the examination report, 
and the examination report should 
reflect that the claims folder was 
reviewed.  The examiner should 
specifically opine as to the etiology of 
the veteran's left ankle, left knee, and 
low back disabilities.  

The examiner should additionally 
specifically opine as to whether the 
veteran's service-connected residuals of 
a fracture of the left fifth metatarsal 
aggravate his left ankle, left knee, or 
low back disability.  If the examiner 
finds that the residuals of the fracture 
of the left fifth metatarsal aggravate 
the left ankle, left knee, or low back, 
the examiner should state the manner in 
which and to what extent the left ankle, 
left knee, or low back is aggravated by 
the residuals of the fracture.  

The rationale for all opinions must be 
provided.  If necessary, the examiner 
should reconcile his or her opinions 
with all other opinions of record.

4.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
claims for service connection for left 
ankle, left knee, and low back 
disabilities secondary to the 
service-connected residuals of a 
fracture of the left fifth metatarsal.  
If action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to this Board for the purpose of 
appellate disposition.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


